Exhibit 10.10.14

 

MRC Global Inc.

Performance Share Unit Award Agreement

(Feb. 2018 rev)

This Performance Share Unit Award Agreement (this “Agreement”) is made as of
[Month Day, Year] (the “Grant Date”), between MRC Global Inc., a Delaware
corporation (the “Company”), and [__________] (the “Participant”).

1. Grant of Performance Share Unit.  The Company hereby grants to the
Participant an award (this  “Award”), under and pursuant to the MRC Global Inc.
2011 Omnibus Incentive Plan (the “Plan”), under which the Participant is granted
the right to earn _____ Shares at target performance and up to 175% of that
number of Shares at maximum performance (each, a “Performance Share Unit”) in
respect of the three-year period (the “Performance Period”) commencing on
January 1, 2018 (the “First Day of the Performance Period”) and ending on
December 31, 2020 (the “Last Day of the Performance Period”, including as it may
be modified in Section 5).    This Award is subject to Participant’s execution
and return of this Agreement to the Company (including as Section 27 provides). 
The Award is subject to all of the applicable provisions of the Plan that apply
to Other-Stock Based Awards,  is intended to be Performance-Based Compensation
in accordance with Article 14 of the Plan and is subject to the applicable terms
of the Plan that are incorporated in this Agreement by reference.  To the extent
that any provision of this Agreement conflicts with the terms of the Plan, the
Participant acknowledges and agrees that the terms of the Plan shall control
and, if necessary, the applicable provisions of this Agreement shall be deemed
amended so as to carry out the purpose and intent of the Plan.  Capitalized
terms used herein without definition shall have the same meanings given such
terms in the Plan.

2. Overview of Performance Share Units.

2.1 Performance Share Unit Generally. Each Performance Share Unit represents a
contractual right to earn one Share under the terms and conditions of this
Agreement.  The number of Shares that the Participant earns shall be determined
based on the extent to which the Company achieves the applicable performance
goals set forth in this Agreement.   The Participant’s right to earn up to 50%
of the Performance Share Units  at Target is determined under provisions of
Section 3 (the “Relative TSR Performance Share Units”), and the Participant’s
right to earn up to the remaining 50% of the Performance Share Units  at Target
is determined under Section 4 (the “RANCE Performance Share Units”).   The
Participant’s right to receive Shares in respect of a  Performance Share Unit is
generally contingent, in whole or in part, upon Participant’s continued
employment with the Company or one of its Subsidiaries (collectively, the
Company with all of its Subsidiaries, the “Company Group”) through the Last Day
of the Performance Period, except as provided in Section 5.

2.2 Dividend Equivalents. With respect to each outstanding Performance Share
Unit, the Company shall credit a book entry account with an amount equal to the
amount of any cash dividend paid on one Share that could be earned under the
Performance Share Unit during the Performance Period. The amount credited to the
book entry account shall be payable to the Participant at the same time or
times, and subject to the same terms and conditions, as applicable to the
Participant’s Performance Share Units but only with respect to Shares the
Participant actually earns under the Performance Share Units.  If the
Participant either forfeits or does not earn Shares under this Agreement at the
end of the Performance



--------------------------------------------------------------------------------

 

Period, the deferred dividends or distributions only with respect to the
unearned or forfeited Shares shall also be forfeited. Dividends and
distributions payable on Shares other than in cash are addressed in accordance
with Section 23.

3. Calculation of Earned Shares – Relative TSR Performance Share Units.  The
number of Shares that the Participant earns under the Relative TSR Performance
Share Units, if any, with respect to the Performance Period is determined by the
schedule below, with each Relative TSR Performance Unit capable of earning one
Share:


Relative TSR

Percentage of Target
Relative TSR Performance Share Units Earned *

﻿

200%

﻿

150%

﻿

100%

﻿

50%

﻿

0%


*For any amounts calculated under this Section 3  that fall between two
percentiles set forth in the left column above that are between the   percentile
and the   percentile, the percentage of the number of Shares that the
Participant earns under the Relative TSR Performance Share Units  shall be
interpolated in a straight line between the two relevant percentiles. 

3.1 “Relative TSR” means the percentile rank of the Company’s TSR for the
Performance Period as compared to the TSR of each of the other companies
included in the OSX Index on the Last Day of the Performance Period.    

3.2 “TSR”  of the Company and each other relevant company shall be determined by
dividing: 

(a) the sum of:

(i) the cumulative amount of dividends or similar equity distributions during
the Performance Period, assuming reinvestment of dividends or distributions, and

(ii) the Average Share Price of the Company or such other company as of the Last
Day of the Performance Period minus the Average Share Price of the Company or
such other company as of the First Day of the Performance Period by

(b) the Average Share Price of the Company or such other company as of the First
Day of the Performance Period,  

with such amount expressed as a percentage so that the Company and each of the
companies in the OSX Index may be ranked in order from the highest TSR to the
lowest TSR and the relative ranking of the Company within that order may be
determined (references to rank in this Agreement are determined from the lowest
return so that, for example, the 35th percentile is the 35th percentile from the
lowest TSR of the companies in the OSX Index).



2

--------------------------------------------------------------------------------

 

3.3 “Average Share Price” means the average of the closing prices of a Share or
a share or other equity unit of each other relevant company on each trading day
in the 20-trading day period ending on and including the applicable date of
determination.  Dividends per share paid other than in the form of cash shall
have a value equal to the amount of the dividends that the Company or other
relevant company reports to its shareholders or equity holders for purposes of
U.S. federal income taxation.

3.4 “OSX Index” means the Philadelphia Oil Service Sector Index (or its
successor index or, if the Philadelphia Oil Service Sector Index is
discontinued, a comparable index or group of companies that the Committee
determines is an appropriate comparator group).

3.5 “Target Relative TSR Performance Units” means 50% of the target Performance
Share Units listed in Section 1.

4. Calculation of Earned Shares – RANCE Performance Share Units.  If the Company
has positive Net Income for the Performance Period, then the number of Shares
that the Participant earns under the RANCE Performance Share Units, if any, with
respect to the Performance Period is determined by the schedule below, with each
RANCE Performance Unit capable of earning one Share:


RANCE

Percentage of Target
RANCE Performance Share Units Earned *

﻿

150%

﻿

125%

﻿

100%

﻿

50%

﻿

0%


* For any amounts calculated under this Section 4 that fall between two
percentages set forth in the left column above that are between   and   , the
percentage of the number of Shares that the Participant earns under the RANCE
Performance Share Units  shall be interpolated in a straight line between the
two relevant percentages. 

If the Company has no positive Net Income for the Performance Period,  then the
Participant’s rights to earn any RANCE Performance Share Units  shall lapse and
be forfeited on the Last Day of the Performance Period.

4.1 “Net Income” means the Company’s net income in accordance with U.S.
generally accepted accounting principles (“GAAP”).

4.2 “RANCE” means the Company’s cumulative NOPAT for the Performance Period
divided by the Company’s Average NCE, which quotient is then divided by 3 (or
such other appropriate divisor if necessary pursuant to Section 5).

4.3 “NOPAT” means the Company’s Net Income plus tax effected interest expense
plus preferred stock dividends.



3

--------------------------------------------------------------------------------

 

4.4  “NCE” means the aggregate value of the Company outstanding equity
(including preferred stock) plus the aggregate amount of the Company’s
long-term, interest bearing debt, as of the date of determination.

4.5 “Average NCE” means the average of the Company’s NCE on the first and last
day of each calendar year during the Performance Period.

4.6 “Target RANCE Performance Units” means the other 50% of the target
Performance Share Units listed in Section 1 that are not Target Relative TSR
Performance Units.

All amounts calculated under this Section 4 shall be based on the Company’s
financial statements prepared in accordance with GAAP.

5. Additional Rules for Determining Earned Performance Share Units Upon Death,
Disability, Change in Control or Retirement.  Notwithstanding Sections 3 and 4,
 a Participant shall earn Shares with respect to the Performance Share Units
 upon the occurrence of certain events as follows:

5.1 Death or Disability.  Upon the Participant’s death or Disability at any time
on or after the Grant Date and prior to the date on which payment in respect of
Performance Share Units  has been made,  the Participant (or Participant’s
beneficiary, executor, administrator or other legal representative)  will earn
the number of the Shares that would have been actually awarded after completion
of the Performance Period, prorated based on the number of years the Company
employed the Participant in the Performance Period prior to Participant’s Death
or Disability, rounded up to the nearest whole year. 

5.2 Change in Control.  Upon a Change in Control that occurs during the
Performance Period and prior to the Participant’s Termination due to death,
Disability or Retirement,  for purposes of determining the number of earned
Shares under the Performance Share Units, the closing date of the transaction
that constitutes the Change in Control (the “Change in Control Date”) shall be
deemed the Last Day of the Performance Period.

5.3 Retirement.  If the Participant’s employment with the Company and its
Subsidiaries Terminates during the Performance Period and either:

(a) the Participant is at least 65 years of age, or 

(b) the Participant’s age plus years of service equal to at least 80,

in each case, upon that Termination, the Award shall not terminate and the
Participant will earn the number of Shares with respect to the Performance
Period that the Participant would have been actually awarded had the Participant
not Terminated employment with the Company and its Subsidiaries. Any Termination
described in clause (a) or (b) of this Section 5.3 shall be referred to as a
“Retirement” for the purposes of this Agreement.  

Notwithstanding the foregoing,  for this Section 5.3 to have effect, the
following must be satisfied:

(A)the Participant must remain employed with the Company on or after the first
anniversary of the Grant Date unless the Committee waives this requirement, and





4

--------------------------------------------------------------------------------

 

(B)the Participant must not engage in a “Prohibited Activity” as defined on
Exhibit A prior to the payment of earned Shares in respect of the Performance
Share Units. 

5.4 Termination under an Employment Agreement.  This Section 5.4 shall apply if,
and only if, the Participant and the Company have entered into an employment
agreement that provides for continued vesting of a long-term equity award after
the Participant is Terminated without Cause or Terminates with Good Reason
 (each as defined in the Participant’s employment agreement).  If the
Participant is Terminated without Cause or Terminates for Good Reason, under the
terms of the employment agreement, prior to the date on which payment in respect
of Performance Share Units  has been made, the Participant (or Participant’s
beneficiaries, executor, administrator or other legal representative) will earn
the number of the Shares that would have been actually awarded after completion
of the Performance Period, prorated based on the number of days the Company
employed the Participant in the Performance Period prior to Participant’s
Termination plus any period of continued vesting in the Performance Period after
the Termination that Participant’s employment agreements requires, subject to
the terms of that employment agreement. 

6. Conversion of Performance Share Units.  

6.1 Time of Payment or Conversion of Performance Share Units. 

(a)



Except in the case of Shares earned pursuant to the provisions of Section 5.2,
 payment in respect of earned Performance Share Units shall be made on the
March 1  following the Last Day of the Performance Period;  provided that no
payment shall be made until the Committee determines, and, with respect to
Covered Employees, certifies, the extent to which the performance objectives
have been met over the Performance Period.

(b)



In the case of Shares earned under Performance Share Units pursuant to the
provisions of Section 5.2, payment in respect of the Performance Share Units
 (whether Shares or the per Share consideration to be received in the
transaction constituting the Change in Control) shall be made within five days
of the date of the closing of the transaction constituting the Change in
Control; however, if the transaction constituting the Change in Control is not a
change in control event as described under Treas. Reg. § 1.409A-3(i)(5)(i),
payment in respect of the Performance Share Units shall be made on the March 1
following the deemed Last Day of the Performance Period. 

6.2 Form of Conversion and Settlement.  All payments in respect of earned
Performance Share Units shall be made in Shares unless the Board or the
Committee determines Shares are not available for payment, in which case payment
shall be made in cash based on the Fair Market Value of the Shares on the date
that payment is required.  Certificates or evidence of book-entry shares
representing any Shares that Participant has earned pursuant to this Agreement
shall be delivered to the Participant (or, at the discretion of the Participant,
jointly in the names of the Participant and the Participant’s spouse), the
Participant’s beneficiary or estate, if applicable, or to the Participant’s
nominee. Any fractional earned Shares shall be rounded down to the nearest whole
Share.

6.3 Effect of Conversion and Settlement.  Upon conversion into Shares, all of
Participant’s Performance Share Units shall be cancelled and terminated.  If and
to the extent that Participant is still employed at the end of the Performance
Period, and the Participant has not earned Shares under the 



5

--------------------------------------------------------------------------------

 

Performance Share Units in accordance with the terms of this Agreement, all such
Performance Share Units shall be cancelled and terminated.

7. Forfeiture

7.1 Termination of Employment.  Any portion of the Award that has not vested or
otherwise has been earned as of the day following the date of the Participant’s
Termination for any reason other than Retirement, death or Disability or under
Section 5.4 shall be forfeited upon the Termination, and all Shares that may
have been issued under the Award that were not earned shall be treated as the
terms of the Plan provide. 

7.2 Retirement or Termination without Cause or for Good Reason.   In the case of
a Termination by reason of Retirement, if the Participant engages in any
Prohibited Activity (as defined in Exhibit A)  prior to the date of payment of
any vested or earned Shares under Performance Share Units, any portion of the
Award that has not been earned, issued or delivered may, in the sole discretion
of the Committee, be immediately cancelled; and, in that case, all Shares that
have not been issued or delivered shall be forfeited, cancelled and terminate
without payment of any consideration therefor.  If the Company receives an
allegation of a Prohibited Activity, the Company, in its sole discretion, may
suspend the payment of any Award for up to three months to permit the
investigation of the allegation. If the Company determines that the Participant
did not engage in any Prohibited Activities, the Company shall deliver any
Shares that would have otherwise been earned but for the suspension.    

8. Restrictive Covenant.  In consideration of the Award,  Participant agrees not
to engage in Prohibited Activity during Participant’s employment with the
Company Group and for a period of [CEO or President:  24][EVPs: 18][SVPs:  12]
months after Participant’s Termination of employment with the Company Group (the
“Restricted Period”).  If the Participant engages in a Prohibited Activity
during the Restricted Period, the Company or its appropriate Subsidiaries may
seek an injunction from a court of competent jurisdiction to prevent Participant
from engaging in the Prohibited Activity during the Restricted Period without
the necessity of posting bond or other security to obtain the injunction.  Both
the Company and the Participant agree that monetary damages alone are an
insufficient remedy for breach of the foregoing covenant.  The Company or its
appropriate Subsidiaries may seek monetary damages in addition to an injunction,
and the covenant in favor of the Company Group in this Agreement is in addition
to, and not in lieu of, any similar covenants that Participant may have entered
into in favor of any member of the Company Group in any employment or other
agreement.  To the extent that a court of competent jurisdiction rules that the
restrictions in the foregoing covenant are too broad, these restrictions shall
be interpreted and construed in the broadest possible manner to provide the
Company Group the broadest possible protection, including (without limitation)
with respect to geographic coverage, activities of the Company Group’s
businesses and time of applicability of the restrictions. 

9. No Right to Continued Employment.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or its Subsidiaries to
Terminate the Participant’s employment, nor confer upon the Participant any
right to continuance of employment by the Company or any of its Subsidiaries or
continuance of service as a Board member.

10. Withholding of Taxes.  Prior to the delivery to the Participant (or the
Participant’s beneficiary) of Shares upon the conversion of a Performance Share
Unit, the Participant (or the Participant’s beneficiary) shall be required to
pay to the Company (or any Affiliate that employs the



6

--------------------------------------------------------------------------------

 

Participant), and the Company (or any Affiliate that employs the Participant)
shall have the right and is hereby authorized to withhold, any applicable
withholding taxes in respect of the Award, or any payment or transfer under, or
with respect to, the Award, and to take such other action as may be necessary in
the opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.  The Participant may elect to satisfy the withholding
requirement, in whole or in part, by having the Company withhold from a payment
the number of Shares having a Fair Market Value on the date the withholding is
to be determined equal to the required withholding amount.  The Participant
shall be solely responsible for the payment of all taxes relating to the payment
or provision of any amounts or benefits under this Agreement.  

11. No Guarantee of Interests. The Board and the Company do not guarantee the
Shares from loss or depreciation.

12. Modification of Agreement.  This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto, except as otherwise
permitted under the Plan.

13. Severability.  Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

14. Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the jurisdiction set forth in
the Plan, without giving effect to the conflicts of laws principles thereof.

15. Securities Laws.  Upon the payment of any Shares pursuant to this Agreement,
the Participant shall make written representations, warranties and agreements as
the Committee may reasonably request to comply with applicable securities laws
or with this Agreement.

16. Legend on Certificates.  The certificates representing the Shares issued
pursuant to this Award, if any, shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or
under applicable state and federal securities or other laws, or under any ruling
or regulation of any governmental body or national securities exchange unless an
exemption to such registration or qualification is available and satisfied.  The
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

17. Underwriter Lockup Agreement.In the event of any underwritten public
offering of securities by the Company, the Participant agrees to the extent
requested in writing by a managing underwriter, if any, not to sell, transfer or
otherwise dispose of any Shares acquired pursuant to this Award (other than as
part of such underwritten public offering) during the time period reasonably
requested by the managing underwriter, not to exceed 180 days or such shorter
period as such managing underwriter may permit.

18. Successors in Interest.  This Agreement shall inure to the benefit of and be
binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Participant’s legal representatives and beneficiaries.  All
obligations imposed upon the Participant and all rights granted to the Company
under this Agreement shall be binding upon the Participant’s beneficiaries,
heirs, executors, administrators and successors.



7

--------------------------------------------------------------------------------

 

19. Resolution of Disputes.  Any dispute or disagreement which may arise under,
or as a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined by the Committee.  Any
determination made hereunder shall be final, binding and conclusive on the
Participant, the Participant’s beneficiaries, heirs, executors, administrators
and successors, and the Company and its Subsidiaries for all purposes.  By
accepting the grant pursuant to this Agreement, the Participant confirms that
Participant is subject to the policies of Participant’s employing company within
the Company Group (except as may be specifically modified in an employment
agreement), including (without limitation) any policy requiring mandatory
arbitration of employment disputes and the grant pursuant to this Agreement is
further consideration of those policies.

20. No Liability for Good Faith Determinations. None of the Company, Board or
the members of the Board shall be liable for any act, omission or determination
taken or made in good faith with respect to this Agreement or the Performance
Share Units.

21. Non-Transferability.  Subject to the terms of the Plan, no rights under this
Agreement shall be transferable otherwise than by will, the laws of descent and
distribution or pursuant to a qualified Domestic Relations Order (“QDRO”), and,
except to the extent otherwise provided herein, the rights and the benefits of
the Agreement may be exercised and received, respectively, during the lifetime
of the Participant only by the Participant or by the Participant’s executor,
administrator, guardian or other legal representative or by an “alternate payee”
pursuant to a QDRO. Following Participant’s death, any Shares distributable in
respect of Performance Share Units will be delivered or paid, at the time
specified in Section 6.1(a), in accordance with, and subject to, the terms and
conditions of this Agreement and of the Plan.

22. Beneficiary Designation.  Participant may from time to time name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom shall be delivered or paid under this Agreement following Participant’s
death any Shares that are distributable or cash payable hereunder in respect of
Participant’s Performance Share Units at the time specified in Section
6.1(a).  Each designation will revoke all prior designations, shall be in a form
prescribed by the Board, and will be effective only when filed in writing with
the Board during Participant’s lifetime. In the absence of an effective
beneficiary designation, Shares issuable in connection with Participant’s death
shall be paid to Participant’s executor, administrator or other legal
representative.

23. Adjustments in Respect of Performance Share Units. In the event of any stock
dividend or stock split, recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of shares, or other similar corporate change with regard to the
Company, the Board or Committee may make appropriate adjustments to the
aggregate number of Performance Share Units. The Board’s or the Committee’s
determination with respect to any such adjustment shall be conclusive.

24. Recoupment.  If Participant is subject to the Company’s Executive
Compensation Clawback Policy in effect on the Grant Date, Participant agrees
that the Award is subject to the terms of the policy as it exists on the Grant
Date. 

25. Entire Agreement.  This Agreement constitutes the entire understanding
between the Participant and the Company and its Subsidiaries with respect to the
Award, and supersedes all other agreements, whether written or oral, with
respect to the Award.



8

--------------------------------------------------------------------------------

 

26. Headings; References.  The headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.  Unless the
context clearly requires to the contrary, references in this Agreement to
Sections mean the sections of this Agreement; references to the singular include
the plural, and vice versa;  and references to Awards,  Relative TSR Performance
Share Units, RANCE Performance Share Units or Performance Share Units mean the
Awards,  Relative TSR Performance Share Units, RANCE Performance Share Units or
Performance Share Units subject to this Agreement.

27. Counterparts and Electronic Administration.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
agreement.  This Agreement may be signed by indicating assent to be bound by
this Agreement through an electronic trading system that the Company establishes
or sponsors rather than a physical signature. 

MRC Global Inc.

﻿

﻿

By:

Name:

Title:

﻿

﻿

Participant

﻿

﻿

By:

Name:

Title:





9

--------------------------------------------------------------------------------

 



Exhibit A

﻿

Non-Competition and Non-Solicitation

﻿

 A “Prohibited Activity” shall be deemed to have occurred, if the Participant:

﻿

(i) divulges any non-public, confidential or proprietary information of the
Company or of its past or present Subsidiaries (collectively, the “Company
Group”), but excluding information that:

﻿

(a) becomes generally available to the public other than as a result of the
Participant’s public use, disclosure, or fault,

﻿

(b) becomes available to the Participant on a non-confidential basis after the
Participant’s employment termination date from a source other than a member of
the Company Group prior to the public use or disclosure by the Participant;
provided that the source is not bound by a confidentiality agreement or
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation,

﻿

(c) is independently developed, discovered or arrived at by the Participant
without using any of the information from the Company Group, or

﻿

(d) is disclosed by the Participant pursuant to a requirement of law, court
order or legal, governmental, judicial, regulatory or similar process, or

﻿

(ii) directly or indirectly, consults with, becomes a director, officer or
partner of, conducts, participates or engages in, or becomes employed by, any
business that is competitive with the business of any current member of the
Company Group, wherever from time to time conducted throughout the world,
including situations where the Participant solicits or participates in or
assists in any way in the solicitation or recruitment, directly or indirectly,
of any employees of any current member of the Company Group.  For the avoidance
of doubt, businesses that compete with the Company’s business include (without
limitation) the distribution business to the energy industry of Distribution
NOW, Lockwood, the Sunbelt and Southwest Stainless businesses of Floworks,
Russell Metals, the Ferguson division of Wolseley, Van Leeuwen and the
distribution businesses of Marubeni and Sumitomo and their successors.



10

--------------------------------------------------------------------------------